HIRSCHBERG, J.
I concur in the result. I think it was error to charge the jury, in substance, that, even if the plaintiff was negligent, she could still recover for that part of her injury which was caused by the defendant’s negligence; the court saying:
“That is, the little pinching she might have got before the treadle was worked she conld not recover for, because she took that chance with her eyes open; but all she got after that, because the treadle would not work, she would not be defeated concerning, because she took such chance as she could see, assuming the treadle was in proper shape.”
The'law surely allows no such division of the damages.